Filed 1/25/16 P. v. Barrientos CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B262424

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. GA093670)
         v.

VICTOR BARRIENTOS, JR.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County,
Stan Blumenfeld, Judge. Affirmed as modified.
         Law Offices of Sarah A. Stockwell, Sarah A. Stockwell, under appointment by the
Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
       The District Attorney in Los Angeles charged defendant Victor Barrientos, Jr.
(defendant) with (a) carrying a concealed firearm in a vehicle after suffering a prior
felony conviction, in violation of Penal Code section 25400; (b) possessing an assault
weapon (namely, a semi-automatic high capacity magazine), in violation of Penal Code
section 30605; and (c) being a felon in possession of a firearm, in violation of Penal Code
section 29800. The District Attorney alleged that the three charged offenses were
committed for the benefit of, at the direction of, and in association with a criminal street
gang as described in Penal Code section 186.22, subdivision (b). The amended
information filed against defendant further alleged that he had served a prior prison term
as described in Penal Code section 667.5.
       The charges against defendant arose out of an incident on June 20, 2014, when a
Burbank police officer initiated a traffic stop of a vehicle in which defendant was a
passenger. The officer ordered defendant out of the vehicle, and a second officer
recovered a loaded nine-millimeter semi-automatic pistol from the front pocket of
defendant’s pants during a pat-down search.1 Testimony by the arresting officer and the
prosecution’s gang expert established that defendant and another passenger in the vehicle
were members of the Pacoima Brownstone Paxton criminal street gang, and the gang
expert opined that defendant possessed the recovered pistol for the benefit of the gang.
       Before giving the case to the jury, the trial court dismissed the counts of the
amended information charging violations of Penal Code sections 25400 and 30605. That
left the Penal Code section 29800 charge (felon in possession of a firearm) and the
criminal street gang allegation as the sole matters for decision by the jury. The jury
found defendant guilty on the felon in possession of a firearm charge and found the gang
allegation true. Defendant admitted the truth of the prior prison term allegation. The trial



1
       Defendant filed a Penal Code section 1538.5 motion to suppress prior to trial. He
argued the police search of his person, which resulted in the recovery of the pistol, was
unlawful because the police lacked reasonable suspicion to conduct a pat-down search; he
also argued the circumstances of the search were tantamount to an arrest for which
probable cause was lacking. The trial court denied the motion to suppress.

                                              2
court sentenced defendant to six years in state prison, consisting of the mid-term of two
years for the offense of conviction, the mid-term of three years for the gang allegation,
and one additional year for the prior prison term. The court imposed the requisite fines,
fees, and assessments, ordered that the sentence imposed in this case run concurrent to
the sentence in a separate case, and gave defendant a total of 288 days of sentencing
credit (144 days actual and 144 days conduct).
       We appointed counsel to represent defendant on appeal. After examining the
record, counsel filed an opening brief raising no issues. On September 9, 2015, this court
advised defendant he had 30 days to personally submit any contentions or issues he
wished us to consider. We received no response.
       We have examined the record and are satisfied defendant’s attorney on appeal has
complied with the responsibilities of counsel and no arguable issue exists. (People v.
Wende (1979) 25 Cal. 3d 436, 441; see also Smith v. Robbins (2000) 528 U.S. 259, 278-
282; People v. Kelly (2006) 40 Cal. 4th 106, 122-124.) We do find, however, an error in
the amended abstract of judgment, which states defendant was ordered to serve his
sentence in state prison pursuant to Penal Code section 186.11. That section, which
provides for an aggravated white collar crime enhancement, is inapplicable; defendant’s
commitment to state prison is instead based on his commission of a current serious or
violent felony. We accordingly order the abstract of judgment corrected.




                                             3
                                      DISPOSITION
       The clerk of the superior court shall amend the abstract of judgment to strike the
reference that defendant was sentenced to prison due to a Penal Code section 186.11
enhancement and to indicate instead that defendant was sentenced to prison due to a
current serious or violent felony. The clerk of the superior court shall deliver a
copy of the amended abstract of judgment to the Department of Corrections and
Rehabilitation. The judgment is otherwise affirmed.


               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                        BAKER, J.


We concur:



       KRIEGLER, Acting P.J.



       KUMAR, J.





        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                              4